  

EXHIBIT 10.2

 

SENIOR SECURED CONVERTIBLE PROMISSORY NOTE

 

SUBSCRIPTION AGREEMENT

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
THE SECURITIES COMMISSION OF ANY STATE UNDER ANY STATE SECURITIES LAW. THEY ARE
BEING OFFERED PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER REGULATION D
(“REGULATION D”) PROMULGATED UNDER THE ACT. THE SECURITIES MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED UNLESS THE SECURITIES ARE REGISTERED UNDER THE ACT
AND APPLICABLE STATE SECURITIES LAWS, OR SUCH OFFERS, SALES AND TRANSFERS ARE
MADE PURSUANT TO AVAILABLE EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE
ACT AND THOSE LAWS. THIS NOTE SUBSCRIPTION AGREEMENT DOES NOT CONSTITUTE AN
OFFER TO SELL, OR A SOLICITATION OF AN OFFER TO BUY, ANY OF THE SECURITIES
OFFERED HEREBY BY OR TO ANY PERSON IN ANY JURISDICTION IN WHICH SUCH OFFER OR
SOLICITATION WOULD BE UNLAWFUL. INVESTMENT IN THESE SECURITIES INVOLVES A HIGH
DEGREE OF RISK. IN MAKING AN INVESTMENT DECISION, INVESTORS MUST RELY ON THEIR
OWN EXAMINATION OF THE COMPANY AND THE TERMS OF THE OFFERING, INCLUDING THE
MERITS AND THE RISKS INVOLVED. THESE SECURITIES HAVE NOT BEEN RECOMMENDED BY ANY
FEDERAL OR STATE SECURITIES COMMISSION OR REGULATORY AUTHORITY. FURTHERMORE, THE
FOREGOING AUTHORITIES HAVE NOT CONFIRMED OR DETERMINED THE ACCURACY OR ADEQUACY
OF THIS DOCUMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.

 

This Note Subscription Agreement (this “Agreement”) dated as of June 28, 2013 is
executed by the purchasers set forth on the signature pages hereto (each a
“Purchaser”, together, the “Purchasers”) in connection with the subscription by
the Purchasers for certain senior secured convertible promissory notes (each, a
“Note”, and together, the “Notes”) (which terms shall be deemed to include any
and all senior secured convertible promissory notes issued) of Vystar
Corporation, a Georgia corporation (the “Company”) which is offering an
aggregate principal amount of Five Hundred Thousand Dollars ($500,000 (U.S.)) of
the Notes. The terms of the Notes are set forth in the form of Note attached
hereto as Exhibit A.

 

It is agreed as follows:

 

1.           Purchase and Sale of Notes

 

(a) Subject to the terms and conditions hereof, the Company has authorized the
issuance and sale of the Notes to the Purchasers at the Closings (as defined
below).

 

(b) At the closing of the transactions contemplated hereby which will occur
simultaneously with the execution of this Agreement (the “Closing”), subject to
the terms and conditions of this Agreement, each Purchaser hereby purchases, and
the Company hereby issues and sells to each Purchaser the Notes (each an “Note”
and collectively the “Notes”) in the aggregate original principal amount of Two
Hundred Thousand Dollars ($200,000 (U.S.)), allocated among the Purchasers in
the principal amounts set forth under the heading “Note Principal Amount” on
Schedule I attached hereto.

 

Page 1 of 14

 

 

(d) The Company’s agreement with each Purchaser in this Agreement is a separate
agreement, and the sale of each Note to each Purchaser is a separate sale. No
Purchaser shall have any obligation to purchase any Note not purchased by
another Purchaser.

 

2.           Purchasers’ Representations and Covenants; Access to Information
Independent Investigation

 

Each Purchaser represents and warrants to, and covenants with, the Company,
solely on his, her or its own behalf and on behalf of each person or entity for
which such Purchaser is acting as a fiduciary, as follows:

 

2.1           Exempt Transaction; Investment Intent. (a) The Purchaser is an
“accredited investor” as the term is defined in Rule 501(a) under the Act and
(b) the Purchaser is purchasing Notes for his, her or its own account (or for
beneficiaries’ accounts over which the Purchaser has investment discretion) and
not with a view of reselling the Notes in violation of the Securities Act.

 

2.2           Independent Investigation. The Purchaser, in purchasing his, her
or its Notes hereunder, has relied upon an independent investigation made by him
or it and, to his, her or its knowledge has, prior to the date hereof, been
given access to and the opportunity to examine all books and records of the
Company, and all material contracts and documents of the Company; provided, that
such investigation shall not affect the Purchaser’s ability to rely on the
accuracy of the representations and warranties of the Company set forth herein.
The Purchaser will keep confidential all non-public information regarding the
Company that the Purchaser receives from the Company unless disclosure of such
information is compelled by a court or other administrative body or, in the
opinion of the Purchaser’s counsel, to comply with applicable law. In making the
investment decision to purchase Notes, the Purchaser is not relying on any oral
or written representations or assurances from the Company or any other person or
any representation of the Company or any other person other than as set forth in
this Agreement, the public filings of the Company or in a document executed by a
duly authorized representative of the Company making reference to this
Agreement. The Purchaser has such experience in business and financial matters
that it is capable of evaluating the risk of its investment and determining the
suitability of its investment. The Purchaser is a sophisticated investor, and an
accredited investor as defined in Rule 501 of Regulation D. The Purchaser has
obtained and reviewed the copies of the Company’s Form 10-K Annual Report for
the most recent year ended December 31, 2012, Form 10-Q for the recent fiscal
quarter ended September 30, 2012, and copies of all Form 8-K Reports from the
beginning of the past fiscal year to the date hereof and is aware that the
Company has continued to sustain losses.

 

Page 2 of 14

 

 

2.3           Economic Risk. The Purchaser understands and acknowledges that an
investment in his, her or its Notes involves a high degree of risk, including a
possible total loss of investment. The Purchaser represents that he or it is
able to bear the economic risk of the investment. In making this statement, the
Purchaser hereby represents and warrants that the Purchaser has adequate means
of providing for the Purchaser’s current needs and contingencies. The Purchaser
further represents that the Purchaser has such knowledge and experience in
financial and business matters that the Purchaser is capable of evaluating the
merits and risks of the investment in the Notes to be received by the Purchaser.
Further, the Purchaser represents that it has no present need for liquidity in
his, her or its Notes.

 

2.4           No Government Recommendation or Approval. The Purchaser
understands that no United States federal or state agency or similar agency of
any other country has passed upon or made any recommendation or endorsement of
the Company, this transaction or the subscription of the Notes.

 

2.5           No Registration. The Purchaser understands that the Notes have not
been registered under the Act and are being offered and sold pursuant to an
exemption from registration contained in the Act based in part upon the
representations of the Purchaser contained herein.

 

2.6           No Public Solicitation. Without conducting any independent
investigation, the Purchaser knows of no public solicitation or advertisement of
an offer in connection with the proposed issuance and sale of the Notes.

 

2.7           Authority. The Purchaser, (a) if not a natural person, has the
full power and authority, and (b) if a natural person, has the legal capacity,
to execute, deliver and perform this Agreement and to perform its obligations
hereunder. This Agreement has been duly approved by all necessary action of the
Purchaser, as applicable, has been executed by persons duly authorized by the
Purchaser, and constitutes a valid and legally binding obligation of the
Purchaser, enforceable in accordance with its terms.

 

2.8           No Reliance on Tax Advice. The Purchaser has reviewed with his,
her or its own tax advisors the foreign, federal, state and local tax
consequences of this investment, where applicable, and the transactions
contemplated by this Agreement. The Purchaser is relying solely on such advisors
and not on any statements or representations of the Company or any of its agents
and understands that the Purchaser (and not the Company) shall be responsible
for the Purchaser own income tax liability that may arise as a result of this
investment or the transactions contemplated by this Agreement.

 

2.9           Independent Legal Advice. The Purchaser and the Company
acknowledge that each has had the opportunity to review this Agreement and the
transactions contemplated by this Agreement and has consulted with his, her or
its own legal counsel, and other advisors prior to execution of the within
Agreement.

 

2.10         Acknowledgment. The Purchaser understands that the Notes are being
offered and sold to it in reliance of specific exemptions from the registration
requirements of Federal and state securities laws and that the Company is
relying upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments and understandings of the Purchaser set forth herein
in order to determine the applicability of such exemptions and the suitability
of the Purchaser to acquire the Notes.

 

Page 3 of 14

 

 

3.           Resales

 

The Purchasers acknowledge and agree that the Notes may and will only be resold
(a) pursuant to a Registration Statement under the Act; or (b) pursuant to an
exemption from registration under the Act.

 

4.           Legends

 

Each Note shall bear a legend similar to the legend set forth below and any
other legend, if such legend or legends are reasonably required to comply with
state, Federal or foreign law:

 

“THIS UNSECURED PROMISSORY NOTE HAS BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY
AND HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933 (AS
AMENDED, THE “SECURITIES ACT”) UNDER ANY APPLICABLE STATE SECURITIES LAWS. THIS
NOTE MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PELDGED, OR HYPOTHECATED ABSENT AN
EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE STATE
SECURITIES LAWS OR UNLESS THE PROPOSED TRANSFER MAY BE EFFECTED WITHOUT
REGISTRATION OR QUALIFICAITON UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS.”

 

5.           Representations, Warranties and Covenants of Company

 

The Company represents and warrants to, and covenants with, the Purchasers as
follows:

 

5.1           Organization, Good Standing, and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Georgia and has all requisite corporate power and authority to
carry on its business as now conducted and as proposed to be conducted. The
Company and its subsidiaries are duly qualified to transact business and are in
good standing as foreign corporations or other entities in each jurisdiction in
which the nature of the business conducted or property owned by them makes such
qualification necessary, except where the failure to so qualify would not,
individually or in the aggregate, have a material adverse effect on the
business, condition (financial or otherwise), earnings, properties, prospects or
results of operations of the Company or any of its subsidiaries (a “Material
Adverse Effect”).

 

5.2           Corporate Condition. None of the Company’s filings made with the
Securities and Exchange Commission (the “Commission”) (such filings, the “SEC
Reports”), including, but not limited to, those reports referenced in Section
5.5 below, contain any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements made, in light of the
circumstances under which they were made, not misleading. There have been no
material adverse changes in the Company’s business, properties, results of
operations, condition (financial or otherwise) or prospects since the date of
those reports which have not been disclosed to the Purchasers in writing.
Further, all material non-public information (other than the specific
information respecting the sale of the Notes themselves) respecting the Company,
its business and its financial condition, as the same would be required to be
disclosed in an SEC Report or registration statement (or corresponding
prospectus) if the Notes were otherwise being registered for sale by the
Company, has been so publicly reported or disclosed prior to the sale of the
Notes as contemplated herein.

 

Page 4 of 14

 

 

5.3           Authorization. The transactions contemplated by this Agreement and
the Transaction Documents (as defined below) have been approved by a majority of
disinterested directors. The Transaction Documents constitute valid and legally
binding obligations of the Company, enforceable in accordance with their
respective terms. “Transaction Documents” means, collectively, this Agreement,
the Notes, the Security Agreements (the “Security Agreements”) dated on or about
the date hereof among certain the Company and the Purchasers (in substantially
the form attached hereto as Exhibit B), and each of the other documents entered
into or delivered by the parties hereto, if any, in connection with the
transactions contemplated by this Agreement.

 

5.4           Valid Issuance of the Notes. When executed and delivered in
accordance with the terms hereof for the consideration expressed herein, the
Notes will have been issued in compliance with all applicable U.S. federal
securities laws. Upon issue, each Purchaser will acquire good and marketable
title to the Notes, free and clear of all liens, claims and encumbrances.
Subject in part to the truth and accuracy of each Purchaser’s representations
set forth in this Agreement, the offer, sale and issuance of the Notes
contemplated by this Agreement are exempt from the registration pursuant to any
applicable securities laws, and neither the Company nor any authorized agent
acting on its behalf will take any action hereafter that would cause the loss of
such exemption.

 

5.5           Current Public Information. The Company is a “reporting issuer”
and it has a class of securities registered under Section 12(g) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and has filed
all the materials required to be filed as reports pursuant to the Exchange Act
for a period of at least twelve (12) months preceding the date hereof (or for
such shorter period as the Company was required by law to file such material)
with the exception of the Company’s Form 10-Q for the quarter ending March 31,
2013. All such reports including, without limitation, the SEC Reports) complied
in all material respects with all applicable requirements of Federal securities
laws and the rules and regulations promulgated thereunder. The Purchaser has
obtained copies of the Company’s Form 10-K Annual Report for the most recent
year ended December 31, 2012, Form 10-Q for the fiscal quarter ended September
31, 2012, and copies of all Form 8-K Reports from the beginning of the Company’s
past fiscal year to the date of execution of the within Agreement.

 

5.6           No Directed Selling Efforts in Regard to this Transaction. The
Company has not, and, to the best of the Company’s knowledge, neither the
Purchasers nor any distributor, if any, participating in the offering of the
Notes, nor has any person acting for the Company or any such distributor
conducted any “directed selling efforts” as that term is defined under the Act.
Such activity includes, without limitation, the making of printed material
available to investors, the holding of promotional seminars, the placement of
advertisements with radio or television stations which discuss the offering of
the Notes.

 

Page 5 of 14

 

 

5.7           No Conflicts. The execution and delivery of this Agreement and the
consummation of the issuance of the Notes and the transactions contemplated by
this Agreement do not and will not conflict with or result in a breach by the
Company of any of the terms or provisions of, or constitute a default under, the
Articles of Incorporation or bylaws of the Company, or any indenture, credit
agreement, mortgage, deed of trust or other agreement or instrument to which the
Company or any of its subsidiaries is a party or by which it or any of its
subsidiaries or any of its or any of its subsidiaries’ properties or assets are
bound, or any existing applicable decree, judgment or order of any court,
Federal or State regulatory body, administrative agency or other governmental
body having jurisdiction over the Company or any of its subsidiaries or any of
its or any of its subsidiaries’ properties or assets.

 

5.8           Issuance of Notes. The Company will issue each Note in the name of
the applicable Purchaser. Nothing in this section shall affect in any way each
Purchaser’s obligations and agreement to comply with all applicable securities
laws upon resale of his, her or its Notes.

 

5.9           No Action. The Company has not taken and will not take any action
that will affect in any way each Purchaser’s ability to resell his, her or its
Notes in accordance with applicable securities laws.

 

5.10         Compliance with Laws. As of the date hereof, the conduct of the
business of the Company and its subsidiaries complies (and has complied) in all
material respects with all statutes, laws, regulations, ordinances, rules,
judgments, orders or decrees applicable thereto. The Company and its
subsidiaries have not received notice of any alleged violation of any statute,
law, regulations, ordinance, rule, judgment, order or decree from any
governmental authority. The Company shall comply with all applicable securities
laws with respect to the sale of the Notes, including, but not limited to, the
filing of all reports required to be filed in connection therewith with the
Commission or any other regulatory authority.

 

5.11         Litigation. There is no action, suit or proceeding before or by any
court or governmental agency or body, domestic or foreign, now pending or, to
the knowledge of the Company, threatened, against or affecting the Company and
its subsidiaries, or any of the Company or its subsidiaries assets or
properties, which could reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect. The Company and its subsidiaries
are not the subject of any pending or, to their knowledge, threatened
investigation or administrative or legal proceeding by the Internal Revenue
Service, the taxing authorities of any state or local jurisdiction, or the
Commission or any state securities commission which have not been disclosed in
the reports referred to in Section 5.5.

 

5.12         Disclosures. There is no fact known to the Company (other than
general economic conditions known to the public generally) that has not been
disclosed in writing to the Purchasers that (a) could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect or (b) could
reasonably be expected, individually or in the aggregate, to materially and
adversely affect the ability of the Company to perform its obligations pursuant
the Transaction Documents.

 

Page 6 of 14

 

 

5.13       Capitalization.

 

(a)          The Company, as of the date of the Initial Closing, will have
50,000,000 shares of Common Stock, par value $0.0001 per share (“Shares”)
authorized pursuant to its articles of incorporation and 27,673,851 Shares
issued and outstanding. All of the issued and outstanding shares of capital
stock of the Company and each of its subsidiaries have been duly authorized and
are validly issued, fully paid and non-assessable. No personal liability
attaches to the registered holders of the Common Stock by reason of their being
registered holders thereof.

 

(b)          All of the issued and outstanding shares of the Company’s and its
subsidiaries’ capital stock (or other equity securities) have been offered,
issued and sold by the Company and such subsidiaries in compliance with
applicable Federal and State securities Laws.

 

5.14       Material Changes. Except as disclosed in the SEC Reports: (a) the
Company and its subsidiaries have not incurred any material liabilities or
obligations, indirect, or contingent, or entered into any material oral or
written agreement or other transaction which is not in the ordinary course of
business or which could reasonably be expected to result in a material reduction
in the future earnings or prospects of the Company and its subsidiaries; (b)
each of the Company and its subsidiaries have not sustained any material loss or
interference with its businesses or properties from fire, flood, windstorm,
accident or other calamity not covered by insurance; (c) except as described in
the SEC Reports, the Company and its subsidiaries have not paid or declared any
dividends or other distributions with respect to its capital stock and neither
the Company nor any of its subsidiaries is in default in the payment of
principal or interest on any outstanding debt obligations; (d) there has not
been any change in the capital stock of the Company or any of its subsidiaries,
other than shares or options issued pursuant to stock option plans or purchase
plans approved by the Company’s Board of Directors and repurchases of shares or
options pursuant to repurchase plans already approved by the Company’s Board of
Directors, or indebtedness material to the Company or any of its subsidiaries
(other than the sale of Notes hereunder and in the ordinary course of business);
and (e) there has not been any other event or change that would have,
individually or in the aggregate, a Material Adverse Effect.

 

5.15       Financial Statements. The consolidated financial statements of the
Company and the related notes contained in the SEC Reports present fairly, in
accordance with generally accepted accounting principles, the consolidated
financial position of the Company and its subsidiaries as of the dates
indicated, and the results of their operations, cash flows and the changes in
shareholders’ equity for the periods therein specified, subject, in the case of
unaudited financial statements for interim periods, to normal year-end audit
adjustments. Such consolidated financial statements (including the related
notes) have been prepared in accordance with generally accepted accounting
principles applied on a consistent basis throughout the periods therein
specified, except that unaudited financial statements may not contain all
footnotes required by generally accepted accounting principles. The Company and
each of its subsidiaries have fully complied with the Sarbanes-Oxley Act of
2002; however auditor attestation of the Company’s compliance is not currently
required.

 

5.16       Brokers. The Company has taken no action which would give rise to any
claim by any person for brokerage commissions, finders’ fees or similar payments
by any Purchaser relating to this Agreement or the transactions contemplated
hereby.

 

Page 7 of 14

 

 

5.17       Consents. Except as to filings which may be required under applicable
state securities regulations, no consent, authorization, approval, order,
license, certificate, or permit of or from, or declaration or filing with, any
federal, state, local, or other governmental authority or of any court or other
tribunal is required by the Company or any of its subsidiaries in connection
with the transactions contemplated hereby. No consent of any party to any
contract, agreement, instrument, lease, license, arrangement, or understanding
to which the Company or any of its subsidiaries is a party, or by which any of
its properties or assets is bound, is required for the execution, delivery, or
performance by the Company of the transactions contemplated by the Transaction
Documents.

 

5.18       Intellectual Property. To the Company’s knowledge, the Company or its
subsidiaries own, or have the right to use, all patents, trademarks, service
marks, trade names, copyrights, licenses, trade secrets or other proprietary
rights necessary to their business as now conducted without conflicting with or
infringing upon the right or claimed right of any person or entity under or with
respect to any of the foregoing. Except for hardware and software licenses
entered into in the ordinary course of business, the Company and its
subsidiaries are not bound by or a party to any options, licenses or agreements
of any kind with respect to patents, trademarks, service marks, trade names,
copyrights, licenses, trade secrets or other proprietary rights of any other
person or entity. The Company and its subsidiaries have not received any
communications alleging that the Company or any of its subsidiaries have
violated the patents, trademarks, service marks, trade names, copyrights or
trade secrets or other proprietary rights of any other person or entity. The
Company and its subsidiaries are not aware of any violation by a third party of
any of the Company’s or its subsidiaries patents, trademarks, service marks,
trade names, copyrights, trade secrets or other proprietary rights.

 

5.19       Foreign Corrupt Practices Act. Neither the Company or any of its
subsidiaries nor any director, officer, agent, or other person acting on behalf
of the Company or any of its subsidiaries has, in the course of his, her or its
actions for or on behalf of the Company or any of its subsidiaries violated any
provision of the United States Foreign Corrupt Practices Act of 1977, as
amended, or the regulations there under.

 

6.          Additional Covenants of Company

 

6.1         Corporate Existence and Taxes. For as long as any Notes remain
outstanding, the Company and its subsidiaries shall, maintain their corporate
existence in good standing, and shall pay all taxes when due except for taxes
which the Company or its subsidiaries dispute in good faith and for which
adequate reserves are established on the Company’s or its subsidiaries books and
records.

 

6.2         Use of Proceeds. The Company and/or its subsidiaries shall use all
of the net proceeds from the sale of all Notes for funding the purchase of Kiron
Clinical Sleep Lab, LLC, a North Carolina limited liability company (“Kiron”),
working capital, planned capital investments and other general corporate
purposes.

 

6.3         Reports. The Company shall timely file all reports (if any) required
to be filed with the Commission pursuant to the Exchange Act.

 

Page 8 of 14

 

 

7.Closing Conditions

 

The obligation of each of the Purchasers to purchase Notes at the Closing is
subject to the fulfillment, or the waiver by such Purchasers, of each of the
following conditions on or before the Closing Date:

 

7.1         Accuracy of Representations and Warranties. The representations and
warranties of the Company contained in this Agreement shall be true and correct
in all material respects as of the date of this Agreement and as of each Closing
Date as if made on and as of each Closing Date.

 

7.2         Compliance with Covenants. The Company shall have performed and
complied in all material respects with all agreements and covenants contained in
the Transaction Documents.

 

8.          Governing Law

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Georgia, applicable to agreements made in and wholly to be
performed in that jurisdiction without regard to the choice of law rules of such
state, except for matters arising under the Act or the Exchange Act which
matters shall be construed and interpreted in accordance with such laws. Any
action brought to enforce, or otherwise arising out of, this Agreement shall be
heard and determined in either a Federal or state court sitting in the County of
Gwinnett, State of Georgia, and the parties consent to jurisdiction in the State
of Georgia.

 

9.          Entire Agreement; Amendment

 

Each Transaction Document delivered pursuant hereto constitute the full and
entire understanding and agreement between the parties hereto with regard to the
subject matter hereof and thereof, and no party hereto shall be able or bound to
any other party hereto in any manner by any warranties, representations or
covenants except as specifically set forth herein or therein. Except as
expressly provided herein, none of the Transaction Documents may be amended,
waived, discharged or terminated other than by a written instrument signed by
the party or parties hereto against whom enforcement of any such amendment,
waiver, discharge or termination is sought, except that the holders of Notes
representing a majority of the then-outstanding principal balance of the Notes
(the “Majority Noteholders”), may agree to amend, waive, discharge or terminate
this Agreement and the Notes on behalf of all Purchasers (so long as all
Purchasers are proportionately treated (based on the relative then-outstanding
principal balance of the Notes)).

 

10.         Notices, Etc.

 

Any notice, demand or request required or permitted to be given by either the
Company or any Purchaser pursuant to the terms of this Agreement shall be in
writing and shall be deemed given when delivered personally, by facsimile,
electronic mail (or similar electronic transmission) with a hard copy to follow
by two day courier addressed to the intended recipient thereof at the addresses
of the parties hereto in the books and records of the Company or such other
address as a party hereto may request by notifying the other in writing.

 

Page 9 of 14

 

 

11.         Indemnification

 

11.1         Company Indemnification. In consideration of the Purchasers’
execution and delivery of the Transaction Documents to which it is a party and
acquiring the Notes hereunder and thereunder and in addition to all of the
Company’s other obligations under the Transaction Documents to which it is a
party, the Company shall defend, protect, indemnify and hold harmless the
Purchasers and all of their affiliates, shareholders, trustees, partners,
members, officers, directors, employees and direct or indirect investors and any
of the foregoing persons’ agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Purchaser Indemnitees”) from and against any
and all actions, causes of action, suits, claims, losses, costs, penalties,
fees, liabilities and damages (other than consequential damages), and expenses
in connection therewith (irrespective of whether any such Purchaser Indemnitee
is a party to the action for which indemnification hereunder is sought), and
including reasonable attorneys’ fees and disbursements (the “Purchaser
Indemnified Liabilities”), incurred by any Purchaser Indemnitee as a result of,
or arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents, (b)
any breach of any covenant, agreement or obligation of the Company contained in
the Transaction Documents, or (c) any cause of action, suit or claim brought or
made against such Purchaser Indemnitee by a third party (including for these
purposes a derivative action brought on behalf of the Company) and arising out
of or resulting from (i) other than those arising from or resulting from a
misrepresentation or breach of any representation or warranty made by such
Purchaser Indemnitee contained in the Transaction Documents to which it is a
party, the execution, delivery, performance or enforcement of the Transaction
Documents, (ii) any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of the issuance of the Notes, or (iii)
the status of the Purchasers as investors in the Company.

 

11.2         Contribution; Mechanics and Procedures. To the extent that the
foregoing undertaking by the Company may be unenforceable for any reason, the
Company shall make the maximum contribution to the payment and satisfaction of
each of the Purchaser Indemnified Liabilities which is permissible under
applicable law.

 

12.         Expenses

 

Any expenses of each Purchaser reasonably incurred in connection with such
Purchaser’s prior, present and future investments in or otherwise relating to
the Company, including, without limitation, the transactions contemplated under
the Transaction Documents and any future financing of the Company, including,
without limitation, any and all advisory, legal, filing and other fees incurred
in connection therewith, whether incurred prior to or after the date hereof,
shall in each case be paid by the Company.

 

13.         No Strict Construction

 

The language used in this Agreement will be deemed to be the language chosen by
the parties hereto to express their mutual intent, and no rules of strict
construction will be applied against any party hereto.

 

Page 10 of 14

 

 

14.         No Third Party Beneficiaries

 

This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns, and is not for the benefit of, nor
may any provision hereof be enforced by, any other person or entity.

 

15.         Survival

 

All covenants, agreements, representations and warranties made by the Company
and the Purchasers herein and in the Transaction Documents shall survive the
execution of this Agreement, the delivery to the Purchasers of the Notes being
purchased and the payment therefore.

 

16.         Successors and Assigns

 

This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and assigns, including any purchasers of the Notes.
The Company shall not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Majority Noteholders,
including by merger or consolidation, except in accordance with the applicable
provisions of the Notes with respect to which the Company is in compliance. Each
Purchaser may assign, without the consent of the Company, some or all of its
rights hereunder to any person or entity to whom such Purchaser assigns or
transfers Notes, or the right to acquire Notes, in accordance herewith;
provided, that such transferee agrees in writing to be bound with respect to the
transferred Notes to the provisions hereof that apply to the transferring
Purchaser, in which event such assignee shall be deemed to be a Purchaser
hereunder with respect to such assigned rights.

 

17.         Counterparts

 

This Agreement may be executed in two or more identical counterparts, all of
which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by each party hereto and delivered to the
other party hereto; provided, that a facsimile or PDF signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
or PDF signature.

 

18.         Headings

 

The headings of this Agreement are for convenience of reference and shall not
form part of, or affect the interpretation of, this Agreement.

 

19.         Severability

 

If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction.

 

Page 11 of 14

 

 

[Remainder of this page intentionally left blank]

 

Page 12 of 14

 

 

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
date first written above.

 

  COMPANY:       VYSTAR CORPORATION       By:           Name:           Title:  
        PURCHASER:             [Investor Name]         By:           Name:      
    Title:  

 

Page 13 of 14

 

 

SCHEDULE I

 

Purchaser  Note Principal Amount        Sound Investment Partners, LLC 
$100,000         Diamond II, LLC  $50,000         Italia-Eire, LP  $50,000 

 

Page 14 of 14

